Title: To George Washington from Brigadier General William Woodford, 8 February 1780
From: Woodford, William
To: Washington, George


          
            Dear Genl
            Fredericksburg [Va.] 8th Feby 1780
          
          The first & second division of the Troops are arrived at this place; the third under command of Colo. Gist will not be here in less then five or six Days—the fatigueing March the Troops have had this extreem bad weather, the reduced situation of the waggon & artilery Horses, together with sundry repairs wanting to the waggons, has induced me to halt them here till the rear gets up—when I shall put them in motion for Petersburg.
          The continuence of the Frost will oblige me to march still by divisions; this is much against my inclination if it could be avoided, but without this method it would be imposible to procure quarters for the Officers & Men in this country.
          There has been some desertions, but not so considerable as I feard—we have picked up some Recruits & shall continue to do all we can in that way—the want of the State bounty is of great disadvantage in this business. I have wrote the Govr of Virga upon that subject, but have not been favour’d with his answer—I allso wrote him a second time upon the subject of Mr George Washingtons appointment, & expect he has wrote to the board of war as I requested in my first Letter.
          I understand the last assembly made no provision for recruiting their Battalions. I am much at a loss to know how the officers will be imployed, as soon as I have pass’d the Rear of the Troops through this place, I shall take williamsburg in my way to Join them, when I Shall consult the Govr & Council upon that subject.
          The Troops have been Healthy till lately, several have been taken Ill, & I fear the number of our sick will encrease.
          The Men who were order’d to be furloughed by the board of war, which I mention’d to your Excellency in my last, has thin’d our Battalions & I am apprehensive we shall have a bad acct of them in the Spring.
          I am informed the provision made for the Troops south of Petersburg, upon the rout pointed out by the board of war, will by no means answer the purpose of supplies—I shall be under the necessity of altering it as circumstances may happen, provided I find it is the case.
          All we have from the South is the acct publish’d in the Virga

paper, that the Fleet which sail’d from N. York the 26th Decr had pass’d Charles Town, & sent in a flag to get some prisoners exchanged—it was supposed they were destined for St Augustine.
          All our Friends in Frederickburg are well, except Colo. Lewis, who has been Ill some time. I have the Honour to be with the greatest Respect Your Excellencies Most Obedt humble Servt
          
            Wm Woodford
          
        